         Case: 5:20-cv-02565-JRA Doc #: 1 Filed: 11/14/20 1 of 9. PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 DIANA CRANFIELD                                       )   Case No.
 5557 Thomas Street                                    )
 Maple Heights, Ohio 44137                             )   Judge:
                                                       )
                 Plaintiff,                            )   COMPLAINT
                                                       )
          vs.                                          )   JURY TRIAL DEMAND
                                                       )
 COSTCO WHOLESALE CORPORATION                          )
 c/o CT Corporation System                             )
 4400 Easton Commons Way, Suite 125                    )
 Columbus, Ohio 43219                                  )
                                                       )
                 Defendant.                            )


                                   NATURE OF THE ACTION

         This is an action under Title VII of the Civil Rights Act of 1964, (“Title VII”), as amended,

42 U.S.C. §§2000e et seq., the Civil Rights Act of 1866, 42 U.S.C. §1981, as amended, and under

the law of Ohio, Ohio Revised Code Chapter 4112, to remedy unlawful employment

discrimination on the basis of race and color and to provide appropriate relief to Plaintiff Diana

Cranfield (“Plaintiff”). As alleged with particularity below, Plaintiff alleges that Defendant Costco

Wholesale Corporation subjected Plaintiff to unlawful discrimination by failing to promote

Plaintiff because of race and/or color in violation of Plaintiff's rights.

                                  JURISDICTION AND VENUE

         1.     This Court has jurisdiction over this civil action under 28 U.S.C. §1331 and 28

U.S.C. §1343, and supplemental jurisdiction over Plaintiff’s state law claims under 28 U.S.C.

§1367.

         2.     Venue is proper in the United States District Court for the Northern District of


                                                   1
         Case: 5:20-cv-02565-JRA Doc #: 1 Filed: 11/14/20 2 of 9. PageID #: 2




Ohio under 28 U.S.C. § 1391(b) because the alleged unlawful employment actions giving rise to

Plaintiff’s claims occurred and/or were committed in this judicial district.

                                             PARTIES

        3.      Plaintiff is dark-complected African American currently residing in Cuyahoga

County, Ohio and has been, at all relevant times, an employee of Defendant.

        4.      At all relevant times, Defendant Costco Wholesale Corporation (“Defendant”) has

continuously been a for-profit corporation, incorporated in the State of Washington, and doing

business in Boston Heights, Ohio, Summit County, and has continuously had at least fifteen

employees.

        5.      Plaintiff filed a timely charge of race and color discrimination with the Equal

Employment Opportunity Commission (the “EEOC”) and received a Notice of Right to Sue less

than ninety (90) days before the filing of this Complaint. All conditions precedent to the institution

of this lawsuit have been fulfilled.

                                    FACTUAL BACKGROUND

        6.      Plaintiff hereby reasserts the foregoing allegations and incorporates them by

reference as if fully set forth herein.

        7.      Plaintiff has been employed by Defendant as a Bakery Wrapper at its Boston

Heights location since April 11, 2016. As set forth below, Plaintiff applied for and was denied a

promotion to the position of Refund Cashier on at least four occasions.

        8.      Defendant set forth its objective qualifications for Refund Cashier in a job

description. Plaintiff met all of these qualifications. Among other things, Plaintiff had twenty-plus

years of experience working as a cashier, had been working the cash register for Defendant in the

food court to pick up extra hours when she was not working in her job as a Bakery Wrapper, has

a high school diploma, and had no disciplinary or counseling write-ups in her file when she applied
                                                2
       Case: 5:20-cv-02565-JRA Doc #: 1 Filed: 11/14/20 3 of 9. PageID #: 3




for the Refund Cashier positions. Moreover, her performance evaluations included the following

comments:

              a.     “Diana does a good job communicating the needs of her area.
       Often times she will relay messages to her coworkers before I [the supervisor]
       am able.”

              b.     “When interacting with our members, Diana is good at focusing
       on them, understanding how important it is to give them our full attention.”

              c.     “Diana is very proactive when communicating with her fellow
       coworkers and managers. Being a proactive communicator is very important
       to maintaining a strong business. She has taken any coachings or feedback
       she has been given and immediately implemented them into her work.”

               d.      “When interacting with our members, Diana does a good
       job focusing on them, understanding how important it is to give them our
       full attention, making eye contact and being courteous.”

               e.     “Diana is always friendly and respectful with her coworkers and
       has the opportunity to enhance her productivity by monitoring how these
       relationships can at times affect her work. Throughout the time our warehouse
       has been open, Diana has certainly increased her dedication to providing
       quality products and thoroughly completing any assigned task. She will ask
       questions to ensure she is completing these things in the desired manner.”

              f.    “Diana is quite pleasant when engaging with our members. Her
       member service skills are most evident when she is assisting in the food court
       and spends most of her time working at the counter helping members.”

               g.      “Diana is always friendly and respectful with her coworkers.”

             h.     “Diana has always been open to working with a wide range of
       teammates from pre-opening marketing teams to training at other
       warehouses.”

              i.       “Diana's work is consistent in our goal to provide quality products to
       our members. If ever unsure of any item, she doesn't hesitate to ask for guidance.
       Continue to set the bar for what we make available to our members.”




                                                  3
        Case: 5:20-cv-02565-JRA Doc #: 1 Filed: 11/14/20 4 of 9. PageID #: 4




        9.      Julia Petrescu (Caucasian) was at all relevant times Manager of Defendant’s

Membership department at the Boston Heights, Ohio location, and the person responsible for

deciding to whom the Refund Cashier positions at issue would be awarded.

        10.     In or about January 2018, Defendant posted a full time Refund Cashier position

opportunity at its Boston Heights, Ohio location where Plaintiff was employed as a Bakery

Wrapper. Three persons applied, to wit, Plaintiff, Amanda Brownfield (Caucasian), and Avis

McCormick (Caucasian). Plaintiff was qualified for the position, interviewed and was considered

for the position, but Defendant awarded the position to Brownfield, who had similar or lesser

qualifications than Plaintiff.

        11.     In or about May 2018, Defendant posted another full time Refund Cashier position

opportunity at its Boston Heights, Ohio location. Three persons applied, to wit, Plaintiff, Thakur

Mishra (non-Caucasian) and Shauna Shields (Caucasian). Plaintiff was qualified for the position,

interviewed and was considered for the position, but Defendant awarded the position to Shields,

who had similar or lesser qualifications than Plaintiff. Defendant has tried to justify its decision to

award Shields the position based on the false reasons that Plaintiff had little experience working

as a cashier and that Shields had prior experience working in the Membership department at

another one of Defendant’s locations.

        12.     On or about July 12, 2018, due to Plaintiff’s persistent efforts to obtain the Refund

Cashier position, Defendant allowed Plaintiff to begin on the job training as a Refund Cashier for

a 13 week period.

        13.     Toward the end of August 2018, Defendant posted two part time Refund Cashier

position opportunities at its Boston Heights, Ohio location. Plaintiff applied for those positions.

By the time of Plaintiff’s interview for those positions on or about August 31, 2018, she had been

working as a Refund Cashier for seven weeks, and her actual benchmark performance
                                                  4
        Case: 5:20-cv-02565-JRA Doc #: 1 Filed: 11/14/20 5 of 9. PageID #: 5




measurements were as good as or better than the candidate who had gotten the job in May 2018,

Shauna Shields (Caucasian). For example, the “Real Time Membership Statistics” kept by

Defendant for the period from July, 15, 2018 through September 2, 2018 reveal that Plaintiff sold

more new memberships than Shields (83 to 68), and the same number of credit cards as Shields

(29), even though Plaintiff was working 24-28 hours per week in the Membership department and

Shields was full time. Plaintiff also sold more memberships working part time than full time

Refund Cashier Laura Riley (who sold 63). Plaintiff more likely than not would have sold more

memberships than the full time Refund Cashiers if she too had been full time.

       14.    Defendant also measured the percentage of executive memberships to new

memberships sold, and the percentage of credit cards sold to new memberships sold. Plaintiff

outperformed Membership department manager Petrescu herself in executive membership

percentage (40% to 24%) and equaled Petrescu in credit card percentage (20%). As head of the

department who measured performance using these benchmarks, Petrescu knew that Plaintiff had

performed better than she herself had performed based on these metrics. Plaintiff also

outperformed department supervisor Adam Bruening in credit card percentage (20% to 14%) and

outperformed part time Refund Cashier Susan Tachovsky in both categories (40% to 36%, and

20% to 19%), even though Tachovsky had been working in the Membership department since July

or August 2016.

       15.    Five persons applied for the two open Refund Cashier positions posted by

Defendant toward the end of August 2018, to wit, Plaintiff, Thakur Mishra (a person of color),

Alex Moran (Caucasian), Jennifer Boulis (Caucasian), and Nina Adams (a light-complected person

of mixed race). Plaintiff was qualified for the positions, interviewed and was considered for the

position.



                                               5
         Case: 5:20-cv-02565-JRA Doc #: 1 Filed: 11/14/20 6 of 9. PageID #: 6




        16.     Defendant awarded the positions to Adams and Boulis, who had similar or lesser

qualifications for the positions. Prior to getting the position, Adams’ job at Defendant’s Boston

Heights location was Front End assistant, meaning she boxed items at cash registers. Adams had

no prior experience working in membership and she had less seniority than Plaintiff, which were

two reasons given to Plaintiff as to why she was not awarded the Refund Cashier position posted

in May 2018. Likewise, Boulis was not even employed by Defendant when she interviewed for

the position, and Boulis had no experience working in the membership department.

        17.     Following its investigation the EEOC issued a Determination finding reasonable

cause to believe that Defendant discriminated against Plaintiff because of her race, Black, and her

color, dark-skinned, when, in 2018, she was denied promotions to a Refund Cashier position, in

violation of Title VII.

                                          COUNT I – TITLE VII

        18.     Plaintiff hereby reasserts the foregoing allegations and incorporates them by

reference as if fully set forth herein.

        19.     Plaintiff is a member of a protected class.

        20.     Plaintiff applied for and was qualified for the Refund Cashier positions posted in

January, May and August 2018.

        21.     Plaintiff was considered for and was denied the Refund Cashier positions posted in

January, May and August 2018.

        22.     Individuals of similar or lesser qualification than Plaintiff who were not a member

of the protected class received the Refund Cashier positions in January, May and August 2018 at

the time Plaintiff's request for the position was denied.

        23.     Defendant denied Plaintiff the subject Refund Cashier positions because of race

and/or color.
                                                   6
            Case: 5:20-cv-02565-JRA Doc #: 1 Filed: 11/14/20 7 of 9. PageID #: 7




        24.      As a result of Defendant’s actions and inactions, Plaintiff suffered lost wages and

benefits, promotional opportunities, and compensatory damages.

        25.      Defendant acted with malice or with reckless indifference to Plaintiff’s federally

protected rights, in that it discriminated against Plaintiff in the face of a perceived risk that its

actions would violate federal law, thereby entitling Plaintiff to an award of punitive damages.

                                    COUNT II - 42 U.S.C. § 1981

        26.      Plaintiff hereby reasserts the foregoing allegations and incorporates them by

reference as if fully set forth herein.

        27.      Defendant’s actions and inactions described herein violated 42 U.S.C. § 1981,

which secures to all persons within the jurisdiction of the United States the same right to make and

enforce contracts, including the same right to employment opportunities, as is enjoyed by white

citizens.

        28.      Defendant denied Plaintiff the subject Refund Cashier positions because of race

and/or color in violation of 42 U.S.C. § 1981.

        29.      As a result of Defendant’s actions and inactions, Plaintiff suffered lost wages and

benefits, promotional opportunities, and compensatory damages.

        30.      Defendant acted with malice or with reckless indifference to Plaintiff’s federally

protected rights, in that it discriminated against Plaintiff in the face of a perceived risk that its

actions would violate federal law, thereby entitling Plaintiff to an award of punitive damages.

                           COUNT III - O.R.C. §§ 4112.02 and 4112.99

        31.      Plaintiff hereby reasserts the foregoing allegations and incorporates them by

reference as if fully set forth herein.

        32.      By it actions and inactions as set forth in Counts I and II, Defendant violated Ohio

Revised Code § 4112.02(A), which makes it unlawful for any employer to discriminate against an
                                             7
         Case: 5:20-cv-02565-JRA Doc #: 1 Filed: 11/14/20 8 of 9. PageID #: 8




employee because of race and/or color with respect to hire, tenure, terms, conditions, or privileges

of employment, or any matter directly or indirectly related to employment.

        33.      Defendant acted with malice, thereby entitling Plaintiff to an award of punitive

damages.

                                     DEMAND FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests that the Court:

        A.       Order Defendant to make Plaintiff whole, with appropriate back pay, front pay,

benefits and other appropriate relief in amounts to be determined at trial.

        B.       Order instatement of Plaintiff to the position of Refund Cashier.

        C.       Award compensatory damages in an amount to be determined at trial.

        D.       Award Plaintiff punitive damages.

        E.       Award Plaintiff pre-judgment and post-judgment interest on all sums awarded.

        F.       Award Plaintiff the costs of this action, including reasonable attorney’s fees; and

        G.       Award, order and grant Plaintiff such other legal and equitable relief to which

Plaintiff is entitled.

                                                       Respectfully submitted,


                                                       /s/ David W. Neel
                                                       David W. Neel (0033611)
                                                       David W. Neel, LLC
                                                       13800 Shaker Blvd., Suite 102
                                                       Cleveland, Ohio 44120
                                                       Telephone: (216) 522-0011
                                                       Telecopier: (844) 548-3570
                                                       dwneel@neellaw.com

                                                       Attorney for Plaintiff Diana Cranfield




                                                   8
Case: 5:20-cv-02565-JRA Doc #: 1 Filed: 11/14/20 9 of 9. PageID #: 9




                                  JURY DEMAND

Plaintiff requests a jury trial on all issues as to which she is entitled to a jury.

                                                 /s/ David W. Neel
                                                 David W. Neel (0033611)




                                            9
